Title: To James Madison from William Harris Crawford, 9 June 1816
From: Crawford, William Harris
To: Madison, James



June 9-30, 1816

The proceedings of the court martial has been transmitted without comment, or recommendation on the part of the court, or of the commanding general.
Under these circumstances it is respectfully submitted whether the discipline of the army does not require that the sentence should be confirmed.

Wm. H Crawford


   at Detroit June 9. 1816. sentencing Lt. Wetman to be dismissed  service.
